Exhibit 10.29

NUSTAR EXCESS PENSION PLAN

As Amended and Restated Effective as of January 1, 2008



--------------------------------------------------------------------------------

NUSTAR

EXCESS PENSION PLAN

Table of Contents

 

     Page

SECTION 1. DEFINITIONS.

   5

SECTION 2. PARTICIPATION - §415(b) BENEFIT PLAN COMPONENT.

   7

SECTION 3. PARTICIPATION - §401(a)(17) BENEFIT PLAN COMPONENT.

   8

SECTION 4. VESTING; AMOUNT OF BENEFIT.

   9

SECTION 5. PROVISIONS REGARDING PAYMENT OF BENEFITS.

   10

SECTION 6. DEATH BENEFIT.

   11

SECTION 7. CHANGE IN CONTROL.

   11

SECTION 8. ADMINISTRATION.

   12

SECTION 9. AMENDMENT AND TERMINATION.

   12

SECTION 10. MISCELLANEOUS.

   13

 

2



--------------------------------------------------------------------------------

NUSTAR EXCESS PENSION PLAN

The NuStar Excess Pension Plan, formerly known as the Valero GP, LLC Excess
Pension Plan (hereinafter referred to as the “Excess Pension Plan” or the
“Plan”), was established effective as of July 1, 2006 (“Effective Date”), and is
hereby amended and restated effective as of January 1, 2008. The primary purpose
of the Plan is to provide benefits to those employees of NuStar GP, LLC (the
“Company”) and its participating affiliates whose benefits under the NuStar
Pension Plan (the “Pension Plan”) and the Valero Energy Corporation Pension Plan
(“VEC Pension Plan”) are subject to limitations under the Internal Revenue Code
of 1986, as amended (the “Code”), or are otherwise indirectly constrained by the
Code from realizing the maximum benefit available to them under the terms of the
Pension Plan and the VEC Pension Plan.

The Excess Pension Plan is an “excess benefit plan” as defined under §3(36) of
The Employee Retirement Income Security Act of 1974, as amended (“ERISA”), for
those benefits provided in excess of Section 415 of the Code. Benefits provided
as a result of other statutory limitations are limited to a select group of
management or other highly compensated employees. The Excess Pension Plan is not
intended to constitute either a qualified plan under the provisions of
Section 401 of the Code or a funded plan subject to the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”).

The Plan was established in connection with a spin-off from the Valero Energy
Corporation Excess Pension Plan (“VEC Excess Pension Plan”) of the benefit
liabilities accrued under the VEC Excess Pension Plan as of the Effective Date
with respect to eligible Employees of the Company. In this connection, it is the
intent of the Company that this Plan not constitute a new nonqualified deferred
compensation plan, but rather merely the assumption and continuation

 

3



--------------------------------------------------------------------------------

of the VEC Excess Pension Plan, effective as of July 1, 2006, with respect to
Eligible Former VEC Employees who accrued a benefit under the VEC Excess Pension
Plan, and to provide benefits described therein to other Employees who became
Participants hereunder after such spin-off.

The Company established the Pension Plan, effective as of July 1, 2006, to
provide defined benefit pension benefits to eligible Employees of the Company,
with respect to future service. Effective as of July 1, 2006, Employees of the
Company ceased accruing additional benefits under the VEC Pension Plan and the
VEC Excess Pension Plan. It is the intent of the Company that this Plan shall
assume the liabilities of the VEC Excess Pension Plan with respect to all
Eligible Former VEC Employees, and shall provide a single, nonqualified excess
defined benefit for such Employees for their pre-July 1, 2006 benefit accruals
under the VEC Excess Pension Plan and their post-July 1, 2006 benefit accruals
under this Plan and that this Plan and the Company shall be solely liable for
all benefits due such Eligible Former VEC Employees under this Plan and the VEC
Excess Pension Plan.

 

4



--------------------------------------------------------------------------------

SECTION 1. DEFINITIONS.

All defined terms used in the Pension Plan and the VEC Pension Plan, as the case
may be, shall have the same meanings for purposes of this Plan except as
otherwise provided below.

 

1.1 “Basic Plan Benefit” shall mean the sum of the monthly benefits payable from
the Pension Plan and the VEC Pension Plan which:

 

  1.1.1 In the case of an unmarried Participant, is based upon the lifetime
annuities payable to such Participant pursuant to the relevant provisions of the
Pension Plan and of the VEC Pension Plan; or,

 

  1.1.2 In the case of a married Participant, is based upon the joint and
survivor pensions of Equivalent Actuarial Value to the pensions otherwise
payable to such Participant for life pursuant to the relevant provisions of the
Pension Plan and of the VEC Pension Plan after reduction to reflect the number
of months (if any) during which a pre-retirement spouse’s benefit election has
been in effect.

 

1.2 “Change in Control” shall mean the occurrence of one or more of the
following events:

 

  1.2.1 Any one person or more than one person acting as a group (a “Group”)
shall acquire (whether in one or more transactions) ownership of interests in
the Company that, together with interests held by such person or Group,
constitutes more than 50% of the total fair market value or total voting power
of all interests, of the Company; or

 

  1.2.2 any one person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
Group) ownership interests in the Company representing 30% or more of the total
voting power of all such interests in the Company; or

 

  1.2.3 a majority of the members of the governing body of the Company is
replaced during any 12-month period by members whose appointment or election is
not endorsed by a majority of the members of the governing body of the Company
prior to the date of appointment or election; or

 

  1.2.4 any one person or Group acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
Group) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions.

The provisions of this Plan relating to a Change in Control shall be interpreted
and administered in a manner consistent with Code section 409A and the
regulations and additional guidance thereunder.

 

5



--------------------------------------------------------------------------------

1.3 “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

1.4 “Committee” shall mean the Benefit Plans Administrative Committee designated
by the Board of Directors of the Company.

 

1.5 “Company” shall mean NuStar GP, LLC or any successor by merger, purchase or
otherwise.

 

1.6 “Considered Compensation” shall mean “Considered Compensation” as such term
is defined in the Pension Plan or the VEC Pension Plan, as the case may be, but
determined without regard to the Compensation Limit.

 

1.7 “Compensation Limit” shall mean the maximum annual compensation allowed to
be taken into account by the Pension Plan for any Plan Year pursuant to the
provisions of §401(a)(17) of the Code or any successor provision thereto.

 

1.8 “Credited Service” shall mean the sum of the Credited Service earned by a
Participant under the Pension Plan and the VEC Pension Plan, except that
Credited Service shall not include any period for which a Participant has
received a payment, or is receiving payments, under this Plan, the SERP, the VEC
Excess Pension Plan or the VEC SERP.

 

1.9 “Eligible Former VEC Employees” shall mean an individual who: (a) became an
Employee hereunder on or before December 31, 2008; (b) becomes a Participant
hereunder; (c) was employed by VEC, or an affiliate of VEC, at any time from and
after July 1, 2005; and (d) participated in the VEC Pension Plan.

 

1.10 “Employee” shall mean any individual who is characterized in the internal
payroll records of the Company as an employee.

 

1.11 “Equivalent Actuarial Value” shall mean equality in value of the aggregate
amounts expected to be received under different forms of payment based on the
same mortality and interest rate assumptions. For this purpose, the mortality
and interest rate assumptions used in computing benefits under the Pension Plan
will be used.

 

1.12 “Excess Pension Plan” or “Plan” shall mean the NuStar Excess Pension Plan,
as set forth herein, and as amended from time to time.

 

1.13 “Final Average Salary” shall have the meaning given to such term in the
Pension Plan and the VEC Pension Plan, respectively, but determined without
regard to the Compensation Limit, and including any amounts that would otherwise
be excluded from such calculation because of being contributed to a Plan of
Deferred Compensation.

 

1.14 “Participant” means an Employee who is a participant in this Excess Pension
Plan.

 

1.15 “Pension Plan” shall mean the NuStar Pension Plan, as amended from time to
time.

 

1.16 “Plan of Deferred Compensation” shall mean any non-qualified deferred
compensation plan or arrangement, any Code section 125 cafeteria plan, or any
Code section 401(k) cash or deferred arrangement maintained by the Company.

 

6



--------------------------------------------------------------------------------

1.17 “SERP” shall mean the NuStar Supplemental Executive Retirement Plan, as
amended from time to time, and any successor plan.

 

1.18 “Separation from Service” shall mean a separation from service as defined
in Code section 409A and the regulations and rulings issued thereunder.

 

1.19 “Surviving Spouse” shall mean the spouse of a Participant who is eligible
to receive a surviving spouse benefit under the Pension Plan or the VEC Pension
Plan, as the case may be.

 

1.20 “Trust” shall mean the trust, if any, established by the Company to fund
its obligations hereunder.

 

1.21 “VEC” or “Valero” shall mean Valero Energy Corporation, and any successor
entity.

 

1.22 “VEC Excess Pension Plan” shall mean the Valero Energy Corporation Excess
Pension Plan, as amended from time to time, and any successor plan.

 

1.23 “VEC Pension Plan” shall mean the Valero Energy Corporation Pension Plan,
as amended from time to time, and any successor plan.

 

1.24 “VEC SERP” shall mean the Valero Energy Corporation Supplemental Executive
Retirement Plan, as amended from time to time, and any successor plan.

SECTION 2. PARTICIPATION - §415(b) BENEFIT PLAN COMPONENT.

 

2.1 Conditions of Eligibility and Participation.

 

  (a) Except as otherwise provided herein, each Employee whose benefit under the
Pension Plan or the VEC Pension Plan would exceed the annual addition
limitations of Code section 415(b) but for the limitations provided in the
Pension Plan or VEC Pension Plan, as the case may be, shall become a Participant
in the §415(b) benefit plan component of the Plan on the later of the date such
excess benefit is accrued or the effective date of the Plan.

 

  (b) Notwithstanding paragraph 2.1(a) above, any Employee who is covered under
a collective bargaining agreement and whose benefits are the subject of good
faith bargaining shall not be eligible to participate in the §415(b) benefit
plan component of the Plan, except to the extent such collective bargaining
agreement expressly provides for participation in this Plan.

 

  (c) Additionally, any Employee who is a participant in the SERP or any other
plan designed to provide a similar benefit with respect to Code section 415(b),
shall not be eligible to participate in the §415(b) benefit plan component of
the Excess Pension Plan.

 

7



--------------------------------------------------------------------------------

2.2 Forfeiture.

Notwithstanding anything herein to the contrary, if a Participant who is
receiving, or may be entitled to receive, a benefit hereunder is discharged for
cause or performs acts of willful malfeasance or gross negligence in a matter of
material importance to the Company (all as determined by the Committee in its
sole discretion), payments thereafter payable hereunder to such Participant or
such Participant’s Surviving Spouse will, at the discretion of the Committee, be
forfeited, and the Company will have no further obligation hereunder to such
Participant or to such Participant’s Surviving Spouse. The determination of the
nature of a Participant’s discharge shall, for purposes of this Plan, be made by
the Committee in its sole and absolute discretion, and such determination shall
be final and binding upon all parties.

Additionally, if a Participant becomes eligible for a benefit under the SERP,
such Participant shall forfeit any right to receive a benefit under this Excess
Pension Plan. Under no circumstances will an individual be eligible for a
benefit under both the SERP and this Excess Pension Plan.

SECTION 3. PARTICIPATION - §401(a)(17) BENEFIT PLAN COMPONENT.

 

3.1 Conditions of Eligibility and Participation.

 

  (a) Except as otherwise provided herein, each Employee who is actively
participating in the Pension Plan and whose Considered Compensation exceeds the
Compensation Limit, shall become a Participant in the § 401(a)(17) benefit plan
component of the Plan as of the first date of such excess Considered
Compensation.

 

  (b) Notwithstanding any other provision of this Plan, any Employee who is
covered under a collective bargaining agreement and whose benefits are the
subject of good faith bargaining shall not be eligible to participate in the
§401(a)(17) benefit plan component of the Plan, except to the extent such
collective bargaining agreement expressly provides for participation in this
Plan.

 

  (c) Additionally, any Employee who is a Participant in the SERP or any other
plan designed to provide a similar benefit with respect to earnings in excess of
the Compensation Limit, shall not be eligible to participate in the §401(a)(17)
benefit plan component of the Plan.

 

3.2 Forfeiture.

Notwithstanding anything herein to the contrary, if a Participant who is
receiving, or may be entitled to receive, a benefit hereunder is discharged for
cause or performs acts of willful malfeasance or gross negligence in a matter of
material importance to the Company (all as determined by the Committee in its
sole discretion), payments thereafter payable hereunder to such Participant or
such Participant’s Surviving Spouse will, at the discretion of the Committee, be
forfeited, and the Company will have no further obligation hereunder to such
Participant or to such Participant’s Surviving Spouse. The

 

8



--------------------------------------------------------------------------------

determination of the nature of a Participant’s discharge shall, for purposes of
this Plan, be made by the Committee in its sole and absolute discretion, and
such determination shall be final and binding upon all parties.

Additionally, if a Participant becomes eligible for a benefit under the SERP,
such Participant shall forfeit any right to receive a benefit under this Excess
Pension Plan. Under no circumstances will an individual be eligible for a
benefit under both the SERP and this Excess Pension Plan.

SECTION 4. VESTING; AMOUNT OF BENEFIT.

 

4.1 Vesting.

Except as otherwise provided herein, a Participant’s Excess Pension Plan benefit
shall vest pursuant to the following vesting schedule:

 

Participant’s Years of Credited Service

   Vested Percentage  

Less than 5

   0 %

5 or more

   100 %

 

4.2 Benefit Formula.

Subject to the provisions of Sections 4.3, 4.4 and 4.5, the amount of the
benefit payable under the Excess Pension Plan shall be equal to “Amount 1” less
“Amount 2” as identified below.

Amount 1 and Amount 2 are as follows:

Amount 1 — is equal to 1.6 percent of the Participant’s Final Average Salary
multiplied by his number of years of Credited Service.

Amount 2 — is equal to his/her Pension Plan benefit and (for Eligible Former VEC
Employees whose benefit liabilities under the VEC Excess Pension Plan were
assumed under this Plan in connection with the spin-off from the VEC Excess
Pension Plan to this Plan) his/her VEC Pension Plan benefit.

The Excess Pension Plan benefits payable hereunder shall be calculated as the
Participant’s Accrued Benefit payable at his/her Normal Retirement Date,
determined as if the Participant commenced payment of the Participant’s Pension
Plan benefit and, if applicable, VEC Pension Plan benefit at the same time as
benefits are payable hereunder (even if the Participant had previously commenced
his/her Pension Plan benefit and/or VEC Pension Plan benefit, or receives
his/her Pension Plan benefit and/or VEC Pension Plan benefit at a later date),
and shall not be recalculated or re-determined at such time as the Participant
actually commences payment of his Pension Plan benefit and/or VEC Pension Plan
benefit.

 

9



--------------------------------------------------------------------------------

4.3 Actuarial Adjustments.

The benefit payable under the Excess Pension Plan, as determined in this
Section 4, shall be reduced by the Equivalent Actuarial Value increase in the
amount of the Pension Plan benefit and/or the VEC Pension Plan benefit as the
result of increases in the amount of maximum benefits payable from qualified
plans in accordance with Code Section 415 as and to the extent permitted under
Code Section 409A and the regulations and other guidance issued thereunder.

 

4.4 Early Retirement.

If a Participant’s Excess Pension Plan benefit is payable prior to his/her
Normal Retirement Date, the benefit payable to such Participant shall be subject
to adjustment in accordance with the early retirement adjustment factors set
forth in the Pension Plan.

 

4.5 Modifications.

The Committee shall have the right to modify the calculation of Amount 1,
identified in Section 4.2, as to any Participant as it may desire from time to
time; provided, however, that any such modification shall not result in a
reduction of Amount 1 below the basic level provided in Section 4.2, and shall
not affect the timing of the payment, or the form, of benefits hereunder.

SECTION 5. PROVISIONS REGARDING PAYMENT OF BENEFITS.

 

5.1 Form and Time of Payment.

Except as otherwise expressly set forth herein, effective as of January 1, 2008,
a Participant’s vested Excess Pension Plan benefit shall be paid to the
Participant in a single lump sum payment (i.e., the single sum payment of the
monthly life annuity payable at Normal Retirement Date) as soon as
administratively practical following the Participant’s Separation from Service
and, in any event, within 90 days thereafter. Such lump sum amount shall be
calculated as of the Participant’s Separation from Service by the actuary of the
Pension Plan applying actuarial factors used under the Pension Plan.
Additionally, in the event that a Participant incurred a Separation from Service
prior to January 1, 2008, and: (a) had not commenced the receipt of benefit
payments hereunder, or had commenced the receipt of benefit payments hereunder
in a form other than a lump sum payment, such Participant’s benefits (or
remaining benefits as the case may be) hereunder shall be paid to the
Participant in a lump sum payment (i.e., the single sum payment of the monthly
life annuity payable at Normal Retirement Date) on, or as soon as reasonably
practical after, January 31, 2008, and in any event within ninety (90) days
after such date.

 

5.2 Delay of Certain Payments.

With respect to any Participant who is a “specified employee”, as defined in
Code Section 409A and the regulations and rulings issued thereunder, any benefit
that becomes payable by reason of such Participant’s Separation from Service
shall not commence

 

10



--------------------------------------------------------------------------------

prior to the date that is six (6) months following such Participant’s Separation
from Service, or if earlier, the date of the Participant’s death (except to the
extent that the payment of such benefit is not subject to Code Section 409A, or
is subject to an exception to such delay in payment). Such delayed payment shall
be made in a single lump sum payment (i.e., the single sum payment of the
monthly life annuity payable at Normal Retirement Date) as soon as reasonably
practical following the expiration of such 6-month delay period (and, in any
event, within 90 days of such expiration date), and shall be calculated as of
the Participant’s Separation from Service by the actuary for the Pension Plan
applying actuarial factors used under the Pension Plan. The provisions of this
Section 5.2 shall not apply: (a) with respect to any benefit that becomes
payable as the result of a reason other than the Participant’s Separation from
Service; or (b) if, at the time of such Participant’s Separation from Service,
no equity of the Company is publicly traded on an established securities market
or otherwise.

 

5.3 Application of Code Section 409A Transaction Relief Provisions.

Notwithstanding any other provision of this Plan, between January 1, 2005 and
December 31, 2008, the Plan was administered in compliance with applicable
transition relief provided by the U.S. Treasury Department and/or the Internal
Revenue Service under applicable guidance, including Notice 2005-1, the
Temporary Regulations issued under Code Section 409A, Notice 2007-78, and Notice
2007-86.

SECTION 6. DEATH BENEFIT.

 

6.1 Death Benefit.

In the event that a Participant with a vested, accrued benefit hereunder dies
while in the employ of the Company and prior to the payment of his/her benefit,
the Surviving Spouse of such Participant, or (if the Participant is not married
at the time of his/her death) the Beneficiary designated by the Participant
under the Pension Plan, shall be entitled to receive a death benefit hereunder.
The amount of such death benefit shall equal: (a) the preretirement death
benefit as calculated under the Pension Plan without regard to the annual
addition limitations of Code section 415 or the Compensation Limit, less (b) the
preretirement death benefit payable under the Pension Plan. Such death benefit
shall be paid in the form of a single lump sum payment (i.e., the single lump
sum payment of the monthly life annuity payable at Normal Retirement Date) as
soon as administratively practical following the Participant’s death, and, in
any event within 90 days thereafter. The payment shall be calculated by the
actuary of the Pension Plan applying actuarial assumptions used under the
Pension Plan.

SECTION 7. CHANGE IN CONTROL.

 

7.1 Effect of Change in Control.

Upon a Change in Control, the benefits of all Participants hereunder shall
immediately become fully vested. Additionally, the Committee may, within the
period beginning thirty (30) days prior to the effective date of the Change in
Control, and ending twelve (12) months after the effective date of the Change in
Control, make an irrevocable

 

11



--------------------------------------------------------------------------------

decision to terminate the Plan (and all deferred compensation plans maintained
by the Company which must be aggregated with the Plan under Code section 409A)
and distribute all benefits to Participants. In the event of such termination
following a Change in Control, the accrued benefits of each Participant
(determined as of the date of Plan termination and calculated in the manner
provided for in this Plan) shall be distributed in the form of a lump sum
payment within twelve (12) months following the termination of this Plan. In the
absence of such Plan termination, a Change in Control shall not alter the time
and manner of the payment of benefits hereunder, and all benefits shall be paid
at the time and in the manner as they would otherwise be paid in accordance with
the provisions of this Plan.

SECTION 8. ADMINISTRATION.

 

8.1 Committee.

The Committee shall administer the Excess Pension Plan. The Committee shall have
the full authority and discretion to interpret, and to determine all questions
arising in the administration, interpretation and application of the Excess
Pension Plan. Any such determination by the Committee shall be conclusive and
binding on all persons, and shall not be subject to a de novo review. The
Committee may delegate any administrative authority or responsibility to a
subcommittee or to representatives of the Company.

 

8.2 Claims.

A Participant, Beneficiary and any other person who believes he is entitled to
any benefit or right provided under the Plan shall have the right to file a
written claim with the Committee in the same manner and governed by the same
provisions as provided in the claims review provisions of the Pension Plan.

 

8.3 Binding Arbitration.

Notwithstanding any other provision of this Plan, any claims relating to or
arising out of this Plan which are not resolved under the claims review
procedure described in Section 8.2, shall be submitted to, and settled by,
mandatory and final arbitration in accordance with the Company’s dispute
resolution program.

SECTION 9. AMENDMENT AND TERMINATION.

 

9.1 Amendment and Termination.

The Company reserves the right, in its sole discretion, to terminate, suspend or
amend the Plan, at any time or from time to time, in whole or in part for
whatever reasons it may deem appropriate. However, no such termination,
suspension or amendment shall result in the acceleration of any benefit payment
hereunder, nor shall any such termination, suspension or amendment alter, impair
or void any Participant’s (or Beneficiary’s) right with respect to a benefit
accrued under the Plan as of the date of such termination, suspension or
amendment, except such benefits as are voluntarily forfeited by a Participant or
Beneficiary. In the event of termination of the Plan, all benefits accrued
hereunder as of the date of such termination shall become fully vested and
non-forfeitable.

 

12



--------------------------------------------------------------------------------

SECTION 10. MISCELLANEOUS.

 

10.1 No Employment Rights.

Nothing contained in this Plan shall be construed as a contract of employment
between the Company and an Employee, or as a right of any Employee to be
continued in the employment of the Company or as a limitation of the right of
the Company to discharge any Employee, with or without cause.

 

10.2 Assignment.

To the maximum extent permitted by law, no benefit under this Plan shall be
assignable or in any manner subject to alienation, sale, transfer,
hypothecation, claims of creditors, pledge, attachment or encumbrances of any
kind. This provision shall not, however, effect the right of the Committee, upon
its determination that a judgment, decree or order relating to child support,
alimony payments or marital property rights of the spouse, former spouse, child
or other dependent of a Participant is a “Qualified Domestic Relations Order”
within the meaning of Code §414(p), to distribute or establish a separate
subaccount of all or any portion of a Participant’s benefits under the Plan to
or for the benefit of the beneficiary of the Qualified Domestic Relations Order
in a manner permitted under the Plan.

 

10.3 Withholding Taxes.

The Company shall have the right to deduct from all payments made under this
Plan any federal, state or local taxes required by law to be withheld with
respect to such payments. However, any and all taxes payable with respect to any
distribution or benefit hereunder shall be the sole responsibility of the
Participant, not of the Company or any Company, whether or not the Company or
any Company shall have withheld or collected from the Participant any sums
required to be so withheld or collected in respect thereof and whether or not
any sums so withheld or collected shall be sufficient to provide for any such
taxes. Without limitation of the foregoing, and except as may otherwise be
provided in any separate employment, severance or other agreement between the
Participant and any Company, the individual Participant or Surviving Spouse, as
the case may be, shall be solely responsible for payment of any excise, income
or other tax imposed (i) upon any payment hereunder which may be deemed to
constitute an “excess parachute payment” pursuant to Section 4999 of the Code,
(ii) based upon a theory that any additional or excise tax is required under
Code Section 409A, or (iii) based upon any theory of “constructive receipt” of
any lump-sum or other amount hereunder.

 

10.4 Rules and Regulations.

In addition to the authority and discretion provided to the Committee elsewhere
herein, the Committee may, from time to time, adopt rules and regulations to
assist in the administration of the Plan.

 

13



--------------------------------------------------------------------------------

10.5 Administration and Interpretation Consistent with Code Section 409A.

The Plan, as amended and restated, is intended to satisfy the requirements of
Code section 409A and the rules and regulations issued thereunder, and shall be
construed and interpreted consistent with such intent.

 

10.6 Law Applicable.

The Plan is established under and will be construed in accordance with and
governed by the laws of the State of Texas.

[THE REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Plan on this 19th day of
December, 2008, to be effective as of the 1st day of January, 2008.

 

NUSTAR GP, LLC By  

/s/ Steven A. Blank

 

15